
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2837
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  located at 225 Cadman Plaza East, Brooklyn, New York, as the “Theodore
		  Roosevelt United States Courthouse”.
	
	
		1.Theodore Roosevelt United States
			 Courthouse
			(a)DesignationThe United States courthouse located at 225
			 Cadman Plaza East, Brooklyn, New York, shall be known and designated as the
			 Theodore Roosevelt United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Theodore Roosevelt United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
